                          Case 2:19-cv-02631-KJM-DB Document 54 Filed 07/17/20 Page 1 of 4


                    1 DOWNEY BRAND LLP
                      ROBERT P. SORAN (Bar No. 169577)
                    2 JANLYNN R. FLEENER (Bar No. 169385)
                      ASHLEY M. BOULTON (Bar No. 285305)
                    3 rsoran@downeybrand.com
                      jfleener@downeybrand.com
                    4 aboulton@downeybrand.com
                      621 Capitol Mall, 18th Floor
                    5 Sacramento, California 95814
                      Telephone:   916.444.1000
                    6 Facsimile:   916.444.2100

                    7 Attorneys for Plaintiff
                      Goose Pond Ag, Inc.
                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                         EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                   10

                   11
                        Goose Pond Ag, Inc.,                                 No. 2:19-cv-02631 KJM DB
                   12
DOWNEY BRAND LLP




                                           Plaintiff,                        AMENDMENT TO STIPULATION
                   13                                                        REGARDING CONFIDENTIAL
                                    v.                                       DOCUMENTS; AND ORDER
                   14
                      Duarte Nursery, Inc., a California corporation;
                   15 James Duarte, an individual; John Duarte, an
                      individual; and DOES 1 through 25, inclusive,
                   16
                                     Defendants.
                   17

                   18                                                 RECITALS

                   19               WHEREAS, the Parties to this action – Plaintiff Goose Pond Ag, Inc., and Defendants

                   20 Duarte Nursery, Inc., James Duarte and John Duarte – entered into a Stipulation Regarding

                   21 Confidential Documents (ECF No. 28), which was approved by the Court and entered as a

                   22 Protective Order on or about May 14, 2020 (ECF No. 29).

                   23               WHEREAS, Defendants served a FRCP Rule 45 subpoena for production of documents on

                   24 third-party Farmland Management Services (“Farmland”).

                   25               WHEREAS, Farmland has documents in its possession which are responsive to

                   26 Defendants’ subpoena and which constitute Confidential documents, as that term is defined in the

                   27 Protective Order, including documents which contain confidential, private financial information of

                   28 Farmland’s client Goose Pond Ag, Inc.

                        1644688v1

                                     AMENDMENT TO STIPULATION REGARDING CONFIDENTIAL DOCUMENTS; ORDER
                          Case 2:19-cv-02631-KJM-DB Document 54 Filed 07/17/20 Page 2 of 4


                    1               WHEREAS, Farmland is not a signatory to the Parties’ stipulation and therefore not

                    2 covered by the Court’s Protective Order.

                    3               WHEREAS, the Parties agree that the terms and benefits of the Protective Order should

                    4 also be available to Farmland.

                    5               WHEREAS, the Protective Order provides that the Parties may not modify its terms

                    6 without the Court’s approval (ECF No. 29, ¶ 6).

                    7                                                STIPULATION

                    8               NOW THEREFORE, the Parties hereby STIPULATE as follows:

                    9               A. The Parties propose that the Court issue an amendment to its Protective Order to allow
                   10 third-party Farmland Management Services to produce confidential documents in the case

                   11 pursuant to the terms of the Protective Order.

                   12               B.     The Parties agree to treat the foregoing stipulation as controlling pending the
DOWNEY BRAND LLP




                   13 Court’s consideration of it.

                   14 IT IS SO STIPULATED,

                   15 DATED: July 15, 2020                            DOWNEY BRAND LLP

                   16

                   17
                                                                      By:           /s/ Janlynn R. Fleener
                   18                                                                       ROBERT P. SORAN
                                                                                          JANLYNN R. FLEENER
                   19                                                                       Attorneys for Plaintiff
                                                                                            Goose Pond Ag, Inc.
                   20

                   21
                        DATED: June 30, 2020                          LAW OFFICES OF BRUNN & FLYNN
                   22

                   23                                                                       /s/ Gerald E. Brunn
                                                                      By:                 (as authorized 6/30/20)
                   24                                                       GERALD E. BRUNN
                                                                            Attorneys for Duarte Nursery, Inc., James Duarte,
                   25                                                       and John Duarte

                   26

                   27

                   28

                        1644688v1                                            2
                                     AMENDMENT TO STIPULATION REGARDING CONFIDENTIAL DOCUMENTS; ORDER
                          Case 2:19-cv-02631-KJM-DB Document 54 Filed 07/17/20 Page 3 of 4


                    1 DATED: June 30, 2020                    BRISCOE IVESTER & BAZEL LLP

                    2
                                                                                      /s/ Peter Prows
                    3                                         By:                 (as authorized 6/30/20)
                                                                    DAVID M. IVESTER
                    4                                               PETER PROWS
                                                                    Attorneys for Duarte Nursery, Inc., James Duarte,
                    5                                               and John Duarte
                    6

                    7

                    8

                    9
                   10

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                        1644688v1                                    3
                                    AMENDMENT TO STIPULATION REGARDING CONFIDENTIAL DOCUMENTS; ORDER
                          Case 2:19-cv-02631-KJM-DB Document 54 Filed 07/17/20 Page 4 of 4


                    1                                                  ORDER

                    2               Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                    3 DATED: July 17, 2020                             /s/ DEBORAH BARNES
                                                                       UNITED STATES MAGISTRATE JUDGE
                    4

                    5

                    6

                    7

                    8

                    9
                   10

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                        1644688v1                                          4
                                     AMENDMENT TO STIPULATION REGARDING CONFIDENTIAL DOCUMENTS; ORDER
